OPINION — AG — ** SALARY BILL — COUNTY OFFICERS ** STATEMENT OF QUESTIONS: (1) WHAT IS THE CONSTITUTIONAL STATUS OF SPECIAL BILLS CONCERNING SALARIES OF COUNTY OFFICERS? (2) IF A SPECIAL BILL SHOULD BE PASSED RAISING THE SALARIES OF THE CLASS `B' OFFICERS AND GIVING SPECIAL DUTIES THEREOF, WHAT WOULD BE THE EFFECT ON THE SALARIES OF THEIR DEPUTIES? (3) IF A SPECIAL BILL SHOULD BE PASSED RAISING CLASS `A' OFFICERS FROM THE COURT FUND AND GIVING ADDITIONAL DUTIES THEREFOR, WHAT WOULD BE THE EFFECT ON THE SALARIES OF THEIR DEPUTIES? (4) IF A BILL IS PASSED GIVING ANY OFFICER A LUMP SUM FOR MILEAGE EXPENSES WHAT WOULD THE THE EFFECT, IF ANY, ON THE SALARIES OF THE DEPUTIES? . . SEE OPINION. (SALARIES, INCREASING, LEGISLATURE, ADJOURNMENT, SPECIAL BILL, SPECIAL LEGISLATION) CITE: 19 O.S. 179.7 [19-179.7], 19 O.S. 180.47 [19-180.47], ARTICLE V, SECTION 59, ARTICLE V, SECTION 46, ARTICLE V, SECTION 34 (JAMES P. GARRETT)